                     Case 20-11413-KBO          Doc 334      Filed 07/16/20      Page 1 of 1


                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                            )
 In re:                                                     )     Chapter 11
                                                            )
 LVI INTERMEDIATE HOLDINGS, INC., et al.,                   )     Case No. 20-11413-KBO
                                                            )
                                 Debtors.                   )     Jointly Administered
                                                            )

                       MOTION AND ORDER FOR ADMISSION PRO HAC VICE

      Pursuant to Rule 9010-1 and the attached certification, counsel moves for the admission pro hac vice of
Hugh McCullough to represent Synchrony Bank in the above-captioned cases.

                                                        /s/ Raymond H. Lemisch
                                                        Raymond H. Lemisch (DE Bar No. 4204)
                                                        KLEHR HARRISON HARVEY BRANZBURG LLP
                                                        919 N. Market Street, Suite 1000
                                                        Wilmington, Delaware 19801
                                                        Telephone: (302) 426-1189
                                                        Email: rlemisch@klehr.com

                   CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
          Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
practicing, and in good standing as a member of the Bar of the State of New York and Washington and submit
to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course
of this action. I also certify that I am generally familiar with this Court’s Local Rules and with the Standing
Order for District Court Fund revised August 31, 2016. I further certify that the annual fee of $25.00 has been
paid to the Clerk of the Court for the District Court.

                                                        /s/ Hugh McCullough
                                                        Hugh McCullough
                                                        DAVIS WRIGHT TREMAINE LLP
                                                        920 Fifth Avenue, Suite 3300
                                                        Seattle, Washington 98104-1610
                                                        Telephone: (206) 757-8189
                                                        Email: hughmccullough@dwt.com

                                       ORDER GRANTING MOTION

          IT IS HEREBY ORDERED THAT counsel’s motion for admission pro hac vice is granted.




PHIL1 9023021v.1
